Opinion by
Mr. Justice Fell,
This action was to recover the value of a hotel property appropriated by the railroad company, defendant, in widening its roadbed. The assignments of error that need be considered relate to the admission and rejection of testimony. The plaintiffs offered in evidence a record of the quarter sessions which showed that an application for a license had been filed after the bond to secure the owners had been approved, and that a remonstrance had been filed by the defendant. This record was admitted ; it should have been excluded. The damages were to be determined as of the date of the appropriation. This was completed by the filing and approval of the bond, and the railroad company had then the right of possession. The application for a new license had no bearing on the issue. The admission of this record would be cause for reversal if there were reason to believe that the defendant was injured by it. There does not appear to be any. The property had been used as a licensed hotel for fourteen years, and its adaptability to this use was considered as one of the elements of value upon which the jury passed. No new or prospective use was shown by the record. The instruction in the charge was clear and distinct that there could be no recovery for the loss of the business and that the measure of damages was the market value of the real estate at the date of the approval of the bond.
One of the plaintiffs in his examination in chief had placed the market value of the property at $18,000, and on cross-examination it was proposed to ask him what other properties on the same street had sold for within two years. The purpose of the offer, as stated by defendant’s counsel, was to test the knowledge of the witness and to have his testimony go to the jury on the question of value. The offer was properly rejected. Where a witness has testified to value, his good faith and the accuracy and extent of his knowledge may be tested on cross-examination by questioning him as to particular sales of properties similarly situated to ascertain whether he knew of them and considered them in forming an opinion; such questions go directly to the value as evidence of the opinion he has expressed: East Pennsylvania Railroad Co. v. Hiester, 40 Pa. 53; Pittsburg, Virginia & Charleston Ry. Co. v. Vance, 115 Pa. 325 ; Becker v. Philadelphia & Reading Terminal Railroad *228Co., 177 Pa. 252; Henkel v. Wabash Pittsburg Terminal Railroad Co., 213 Pa. 485. It is within the limits of a proper cross-examination to show that the witness is unfair or that his opinion is founded on a misapprehension of facts, but it is not proper under the guise of cross-examination to develop as affirmative evidence of value facts that neither party could have shown in chief. The proper test of value when the' whole property is taken is the market price, and this is to be shown not by proof of particular sales but by the general selling price.
The judgment is affirmed.